IN THE SUPREME COURT OF THE STATE OF NEVADA


                    TY ALBISU,                                            No. 82112          FILE
                    Appellant,
                    vs.                                                                      MAR 0 3 2022
                    KIMBLE WILKINSON,                                                       ELIZABETH A. BROWN
                    Respondent.                                                           CLERK OF SUPREME C  xar
                                                                                     By_S-`1
                                                                                               DEPUTY CLERK

                               ORDER VACATING JUDGMENT AND REMANDING

                                This is an appeal from a final judgment in a real property
                    matter. Sixth Judicial District Court, Humboldt County; Michael Montero,
                    Judge.
                                Respondent filed an action seeking, among other relief, a
                    prescriptive easement to conduct cattle drives three times a year across
                    appellant's property. Prior to the trial, appellant informed the court that
                    respondent only owned a portion of his two ranches and asserted that the
                    co-owners, Sue Wilkinson and the Wilkinson Article 5 Trust, should be
                    joined as necessary parties, but they were not. Additionally, appellanes
                    wife, Linda Albisu, obtained an ownership interest in appellant's land
                    during the pendency of the action, but she was not joined either. While the
                    necessary-party issue was not directly discussed at trial, in their written
                    closing arguments both parties argued that there were necessary parties
                    that needed to be joined, but no parties were joined before judgment was
                    entered.
                                Appellant contends that the judgment is void because the
                    necessary parties were not joined. We agree. NRCP 19 requires joinder of
                    necessary parties and NRCP 19(a)(2) provides that "[i]f a person has not
                    been joined as required, the court must order that the person be made a

SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                             2. 0(e23‘.0
                „                                                                 •••••           _
                                                                                                  - .
party." The issue of necessary parties can be raised for the first time on
appeal. Rose, LLC v. Treasure Island, LLC, 135 Nev. 145, 151-52, 445 P.3d
860, 865-66 (Ct. App. 2019), but we review "a district court's interpretation
of the Nevada Rules of Civil Procedure . . . de novo." Humphries v. Eighth
Judicial Dist. Court, 129 Nev. 788, 792, 312 P.3d 484, 487 (2013). Because
all three parties were owners of the subject properties, they were necessary
parties. See Schwob v. Hemsath, 98 Nev. 293, 294-95, 646 P.2d 1212, 1212-
13 (1982) (recognizing that one who holds legal title to the property is an
indispensable party to an action concerning ownership rights over the
property); Home Savers, Inc. v. United Sec. Co., 103 Nev. 357, 359, 741 P.2d
1355, 1357 (1987) (same); Johnson v. Johnson, 93 Nev. 655, 658, 572 P.2d
925, 926-27 (1977) (same); 25 Am. Jur. 2d, Easements and Licenses in Real
Property, § 97 (2022) (explaining that necessary parties to an action to
establish a prescriptive easement are those persons who have an interest in
the property subject to the easement and would be affected if the easement
is granted).
               Because a failure to join necessary parties renders a judgment
void, Gladys Baker Olsen Family Trust v. Eighth Judicial Dist. Court, 110
Nev. 548, 554, 874 P.2d 778, 782 (1994); Guerin v. Guerin, 114 Nev. 127,
132, 953 P.2d 716, 720 (1998), abrogated on other grounds by Pengilly v.
Rancho Santa Fe Homeowners Ass'n, 116 Nev. 646, 648-50, 5 P.3d 569, 570-


      'Because respondent conceded below that Sue Wilkinson and the
Wilkinson Article 5 Trust were necessary parties that should have been
joined, we need not consider his argument that joinder was unnecessary
because the easement was an easement in gross, not an easement
appurtenant. See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d
981, 983 (1981) ("A point not urged in the trial court, unless it goes to the
jurisdiction of that court, is deemed to have been waived and will not be
considered on appeal.").


                                       2
                71 (2000), we must vacate the district coures judgment. On remand, the
                district court is directed to join the necessary parties and provide them an
                opportunity to brief the issues. Nevertheless, because all three necessary
                parties were fully aware of the action and chose not to join, and because an
                exhaustive trial has already occurred at which at least one of the necessary
                parties was present, the district court need not hold a new trial or reopen
                evidence unless the necessary parties demonstrate a strong basis for doing
                so. Accordingly, we
                              ORDER the judgment of the district court VACATED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                                                  J.
                                                   Cadish


                                                                                   J.
                                                   Pickering




                                                   Herndon




                cc:   Hon. Michael Montero, District Judge
                      Laurie A. Yott, Settlement Judge
                      Tanner Law & Strategy Group, Ltd.
                      Greenberg Traurig, LLP/Las Vegas
                      Humboldt County Clerk



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A